ALLOWANCE
The following claims are allowable: 2-13

Response to Arguments
Applicant’s arguments filed amendments on 01/07/2022 to address the U.S.C. 103 rejection. In response to the Applicant’s amendments, the U.S.C. 103 rejection has been withdrawn.
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in a telephone interview with the Applicant’s attorney MARTIN MOYNIHAN on 01/21/2022. An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to the applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
Claim 11 is amended by the examiner to recite:
“A system for computing a secure statistical classifier, comprising: 

accessing code instructions of an untrained statistical classifier; 
accessing a training dataset; 
accessing a plurality of cryptographic keys; 5 
creating a plurality of instances of the untrained statistical classifier: 
creating a plurality of trained sub-classifiers by training each of the plurality of instances of the untrained statistical classifier by iteratively adjusting adjustable classification parameters of the respective instance of the untrained statistical classifier according to a portion of the training data serving as input and a corresponding ground truth label, and at least one unique cryptographic key of the plurality of cryptographic keys, 
wherein the adjustable classification parameters of each trained sub-classifier have unique values computed according to corresponding at least one unique cryptographic key; 
and providing the statistical classifier, wherein the statistical classifier includes the plurality of trained sub-classifiers;
wherein the code is executed for training each of the plurality of instances of the untrained statistical classifier to generate a respective sub-classifier by updating an initial set of adjustable classification parameters, including instructions for iterating the following for updating the initial set of adjustable classification parameters until a condition is met, wherein an initial value of a condition function computed according to the respective cryptographic key and [[the]] a parameter vector is equal to zero: 
computing a loss value as a difference between ground truth and a classification output of the respective sub-classifier in response to an input of a portion of the training dataset, [[a]] the parameter vector; 
computing a direction vector storing a biased update to the adjustable classification parameters indicative of most loss of the loss value when the parameter vector shifts in the direction of the direction vector on the condition that the condition function computed according to the respective cryptographic key and the parameter vector added to the direction vector in view of a defined learning rate is equal to zero; 
and computing an adjusted parameter vector by adding to the current parameter vector, the direction vector in view of a defined learning rate multiplied by the biased update to adjustable classification parameters.”
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding independent claims 7 and 11, the prior art of record discloses various aspects of the claimed invention including untrained statistical classifiers, a plurality of trained sub classifiers, cryptographic keys, and adjustable classification parameters where the plurality of trained sub classifiers are being used to produce a single classification output with regard to an input. However, the prior art of record, taken either alone or in combination, does not explicitly teach or fairly suggest various aspects of the claimed invention. Specifically, the prior art of record does not explicitly teach or fairly suggest computation of a loss value and various vectors including direction vectors, biased direction vectors, and adjusted parameter vectors wherein the various vectors each capture different components of a classification output. The computation of the various vectors each contribute to the iterations of the classification .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMZA RAZZAQ MUGHAL whose telephone number is (571)272-8833. The examiner can normally be reached M-TR 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALEXEY SHMATOV can be reached on 571-270-3428. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 



/H.R.M./Examiner, Art Unit 2123                                                                                                                                                                                                        
/NICHOLAS KLICOS/Primary Examiner, Art Unit 2145